

113 S2152 IS: Advanced Clean Coal Technology Investment in Our Nation Act of 2014
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2152IN THE SENATE OF THE UNITED STATESMarch 25, 2014Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo direct Federal investment in carbon capture and storage and other clean coal technologies, and
			 for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Advanced Clean Coal Technology Investment in Our Nation Act of 2014  or the ACCTION Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Federal investment in clean coal technologies
					Sec. 101. Large-scale carbon storage program.
					Sec. 102. Research, development and demonstration programs.
					Sec. 103. Innovative technology loan guarantee program.
					Sec. 104. Coordination of clean coal generating projects.
					TITLE II—Federal incentives for private investment in clean coal technologies
					Sec. 201. Seven-year amortization for certain systems installed on coal-fired electric generation
			 units.
					Sec. 202. Credit for carbon sequestration from coal facilities.
					Sec. 203. Variable price support for carbon dioxide sequestration.
					Sec. 204. Clean energy coal bonds.
					TITLE III—Reports required
					Sec. 301. Definitions.
					Sec. 302. Reports to Congress.
				2.FindingsCongress finds that—(1)the President believes that the United States energy policy must have an all-of-the-above strategy for the 21st century that develops every source of American-made
			 energy;(2)according to the Energy Information Administration, 37 percent of all energy generated in the
			 United States comes from coal and by 2040, coal will still account for 32
			 percent of energy generation in the United States;(3)the United States has enough recoverable coal reserves to last at least another 250 years;(4)as the world becomes increasingly carbon constrained, coal-fired power plants must increasingly be
			 integrated
			 with carbon capture and storage systems;(5)efficiency improvements to the coal fleet will decrease carbon emissions and use less coal while
			 providing the same power;(6)the potential to increase efficiency is evident in the current fleet of power plants in the United
			 States, as the top 10 percent of coal plants have efficiencies as high as
			 37 percent while the average plant has an efficiency of 32 percent;(7)efficiencies as high as 48 percent may be attained with ultrasupercritical coal-fired power plants;(8)replacing the average subcritical coal-fired power plant with a supercritical or ultrasupercritical
			 coal-fired power plant would reduce carbon emissions by 18 to 22 percent
			 per megawatt hour of energy generated; and(9)the coal industry is a significant source of jobs in the United States as in 2012 alone, coal was
			 responsible for 137,650 jobs for coal miners, 92,472 jobs for operator
			 employees, and 45,178 jobs for contractors.IFederal investment in clean coal technologies101.Large-scale
			 carbon storage program(a)In
			 generalSubtitle F of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et
			 seq.) is amended by inserting after section 963 (42 U.S.C. 16293) the
			 following:963A.Large-scale
				carbon storage program(a)DefinitionsIn
				this section:(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.(2)Large-scaleThe
				term large-scale means the injection from industrial sources into a geological
				formation of—(A)over 1,000,000 tons of
				carbon dioxide each year; or(B)carbon dioxide to a scale that
			 demonstrates the ability to inject and sequester several million metric
			 tons of industrial source carbon dioxide for a large number of years.(3)Secretary
				concernedThe term Secretary concerned means—(A)the Secretary of
				Agriculture (acting through the Chief of the Forest Service), with
			 respect to
				National Forest System land; and(B)the Secretary of
				the Interior, with respect to land managed by the Bureau of Land
			 Management
				(including land held for the benefit of an Indian tribe).(b)ProgramThe Secretary shall carry out a program to demonstrate
			 the
				integration of systems for the capture,
			 transportation, and injection of carbon dioxide from industrial sources,
			 either for the purpose of
			 long-term geological storage or enhanced oil recovery at a commercial
			 scale.(c)Authorized
				assistance(1)In generalIn carrying out the program, the Secretary may enter
				into cooperative agreements to provide financial and technical
			 assistance to up
				to 10 large-scale geological storage or enhanced oil recovery
			 projects.(2)LimitationNot fewer than 3 of the 10 projects selected shall be large-scale projects
			 that undertake site characterization and permitting to qualify the
			 projects as ready for long-term saline storage sites.(d)Project
				selectionThe Secretary shall competitively select recipients of
				cooperative agreements under this section from among applicants
			 that—(1)provide the
				Secretary with sufficient geological site information (including
				hydrogeological and geophysical information) to establish that the
			 proposed
				geological formation is capable of use for enhanced oil recovery
			 and, in the case of geological storage, is capable of long-term storage of
			 the
			 injected carbon
				dioxide, including—(A)the location,
				extent, and storage capacity of the geological storage unit at the
			 site into
				which the carbon dioxide will be injected;(B)the principal
				potential modes of geomechanical failure in the geological storage
			 unit;(C)the ability of
				the geological storage unit to retain injected carbon dioxide;(D)the measurement,
				monitoring, and verification requirements necessary to ensure
			 adequate
				information on the operation of the geological storage unit during
			 and after
				the injection of carbon dioxide; and(E)a study and report on the rate of injection of carbon dioxide from power plants (based on operating
			 the plant on a 24-hours-a-day, 7-days-a-week, and 365-days-a-year basis
			 over several decades) necessary to avoid—(i)imbalances of carbon dioxide; and(ii)making the proposed geological formation of the site into which the carbon dioxide will be injected
			 unusable, unstable, or such that there would be forced stoppages of
			 injection;(2)have legal authority to use  the land
				or interests in land necessary for—(A)the injection of the carbon dioxide at the proposed geological storage unit or enhanced oil
			 recovery site;
				and(B)the storage, closure,
				monitoring, and long-term stewardship of the geological storage
			 unit for geological storage of carbon dioxide; and(3)sequester not fewer than 500,000 metric tons of carbon dioxide in 1 contiguous geographic and
			 geologic formation.(e)Terms and
				conditionsThe Secretary shall condition receipt of financial
				assistance pursuant to a cooperative agreement under this section
			 on the
				recipient agreeing—(1)to comply with all
				applicable Federal and State laws (including regulations),
			 including—(A)the requirements of the underground injection control program under part C 
			 of the Safe Drinking Water Act (42 U.S.C. 300h
		et seq.) (referred to in this section as the UIC program); and(B)any other Federal and State requirements to protect drinking
			 water
				supplies; and(2)in the case of
				industrial sources subject to the Clean Air Act (42 U.S.C.
				7401 et seq.), to  inject only carbon dioxide captured from
			 industrial
			 sources in
				compliance with that Act.(f)Indemnification
				agreements for geological storage(1)Definition of
				liabilityIn this subsection, the term liability
				means any legal liability for—(A)bodily injury,
				sickness, disease, or death;(B)loss of or damage
				to property, or loss of use of property; or(C)injury to or
				destruction or loss of natural resources, including fish, wildlife,
			 and
				drinking water supplies.(2)AgreementsNot
				later than 1 year after the date of the receipt by the Secretary of
			 a completed
				application for assistance authorized under subsection (c), the
			 Secretary may agree to
			 indemnify
				and hold harmless the recipient of a cooperative agreement under
			 this section
				from liability arising out of or resulting from a demonstration
			 project in
				excess of the amount of liability covered by financial protection
			 maintained by
				the recipient in accordance with the requirements of the UIC
			 program.(3)Exception for
				gross negligence and intentional misconductNotwithstanding
				paragraph (1), the Secretary may not indemnify the recipient of a
			 cooperative
				agreement under this section from liability arising out of conduct
			 of a
				recipient that is grossly negligent or that constitutes intentional
				misconduct.(4)Collection of
				fees(A)In
				generalThe Secretary shall collect a fee from any person with
				whom an agreement for indemnification is executed under this
			 subsection in an
				amount that is equal to the net present value of payments made by
			 the United
				States to cover liability under the indemnification agreement.(B)AmountThe
				Secretary shall establish, by regulation, criteria for determining
			 the amount
				of the fee, taking into account—(i)the likelihood of
				an incident resulting in liability to the United States under the
				indemnification agreement; and(ii)other factors
				pertaining to the hazard of the indemnified project.(C)Use of
				feesFees collected under this paragraph shall be deposited in
				the Treasury and credited to miscellaneous receipts.(5)Contracts in
				advance of appropriations(A)In
				generalSubject to subparagraph (B), the Secretary
				may enter into agreements of indemnification under this subsection
			 in advance
				of appropriations and incur obligations without regard to section
			 1341 of title
				31, United States Code (commonly known as the Anti-Deficiency
				Act), or section 11 of title 41, United States Code
				(commonly known as the Adequacy of Appropriations
				Act).(B)LimitationThe
				amount of indemnification under this subsection shall not exceed
				$10,000,000,000 (adjusted not less than once during each 5-year
			 period
				following the date of enactment of this section, in accordance with
			 the
				aggregate percentage change in the Consumer Price Index since the
			 previous
				adjustment under this subparagraph), in the aggregate, for all
			 persons
				indemnified in connection with an agreement and for each project,
			 including
				such legal costs as are approved by the Secretary.(6)Conditions of
				agreements of indemnification(A)In generalThe
				agreement shall provide that, if the Secretary makes a
			 determination that there is a substantial likelihood that the United
				States will be required to make indemnity payments under
			 the
				agreement, the Attorney General—(i)shall collaborate
				with the recipient of an award under this subsection; and(ii)may—(I)approve the
				payment of any claim under the agreement of indemnification;(II)appear on behalf
				of the recipient;(III)take charge of
				an action; and(IV)settle or defend
				an action.(B)Settlement of
				claims(i)In
				generalThe Attorney General shall have final authority on behalf
				of the United States to settle or approve the settlement of any
			 claim under
				this subsection on a fair and reasonable basis with due regard for
			 the purposes
				of this subsection.(ii)ExpensesThe
				settlement shall not include expenses in connection with the claim
			 incurred by
				the recipient.(g)Federal
				land(1)In
				generalThe Secretary concerned may authorize the siting of a
				project on Federal land under the jurisdiction of the Secretary
			 concerned in a
				manner consistent with applicable laws and land management plans
			 and subject to
				such terms and conditions as the Secretary concerned determines to
			 be
				necessary.(2)Framework for
				geological carbon sequestration on public landIn determining
				whether to authorize a project on Federal land, the Secretary
			 concerned shall
				take into account the framework for geological carbon sequestration
			 on public
				land prepared in accordance with section 714 of the Energy
				Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
				1715).(h)Acceptance of
				title and long-Term monitoring(1)In
				generalAs a condition of a cooperative agreement under this
				section, the Secretary may accept title to, or transfer of
			 administrative
				jurisdiction from another Federal agency over, any land or interest
			 in land
				necessary for the monitoring, remediation, or long-term stewardship
			 of a
				project site.(2)Long-term
				monitoring activities for geological storageAfter accepting title to, or transfer of, a
				site closed in accordance with this section, the Secretary shall
			 monitor the
				site and conduct any remediation activities to ensure the
			 geological integrity
				of the site and prevent any endangerment of public health or
			 safety.(3)FundingThere
				is appropriated to the Secretary, out of funds of the Treasury not
			 otherwise
				appropriated, such sums as are necessary to carry out paragraph
				(2).(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary..102.Research, development and demonstration programs(a)In generalSection 962 of the Energy Policy Act of 2005 (42 U.S.C. 16292) is amended—(1)in subsection (a)—(A)in paragraph (10), by striking and at the end;(B)in paragraph (11), by striking the period at the end and inserting ; and; and(C)by adding at
			 the end the following:(12)specific additional programs to address water use and reuse;(13)the testing, including the construction of testing facilities, for high temperature materials for
			 use in advanced systems for combustion or use of coal; and(14)innovations to application of existing coal conversion systems designed to increase efficiency
			 of conversion, flexibility of operation, and other modifications to
			 address
			 existing usage requirements.;(2)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;(3)by inserting after subsection (a) the following:(b)Transformational coal technology program(1)In generalAs part of the program established under subsection (a), the Secretary may carry out a program
			 designed to
			 undertake research, development, and demonstration of
			 technologies, including the accelerated development of—(A)chemical
			 looping technology;(B)supercritical carbon dioxide  power generation cycles;(C)pressurized oxycombustion, including  new and retrofit technologies; and(D)other
			 technologies that are characterized by the use of—(i)alternative energy cycles;(ii)thermionic devices using waste heat;(iii)fuel cells;(iv)replacement of chemical
			 processes with biotechnology;(v)nanotechnology;(vi)new materials in
			 applications (other than extending cycles to higher temperature and
			 pressure), such as membranes or  ceramics;(vii)carbon utilization (other than enhanced oil recovery), such as construction materials, using low
			 quality energy to reconvert back
			 to a fuel, or manufactured food;(viii)advanced gas separation concepts; and(ix)other technologies, including—(I)modular, manufactured components; and(II)innovative production or research techniques, such as using  3–D printer systems, for the
			 production of early research and
			 development prototypes.(2)Cost shareIn carrying out the program described in paragraph (1), the Secretary may enter into
			 partnerships with private entities to share the costs of carrying out the
			 program.; and(4)in subsection  (c) (as so redesignated)—(A)by striking paragraph (1) and inserting the following:(1)In generalIn carrying out programs authorized by this section, during each of calendar years 2015, 2017,
			 2020, and annually thereafter, the Secretary shall identify cost and
			 performance goals for coal-based technologies that would permit the
			 continued cost-competitive use of coal for the production of electricity,
			 chemical feedstocks, transportation fuels, and other marketable products.; and(B)in paragraph (2), by
			 striking date of enactment of this Act each place it appears and inserting date of enactment of the Advanced Clean Coal Technology Investment in Our Nation Act of 2014.(b)Advisory committee; authorization of appropriationsSection 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293) is amended—(1)in subsection (c), by striking paragraph (6) and inserting the following:(6)Advisory committee(A)In generalSubject to subparagraph (B), the Secretary shall establish an advisory committee—(i)to undertake, not less frequently than once every 3 years, a review and prepare a report on the
			 progress being made by the Department of Energy to achieve the
			 goals described in subsections (a) and (b) of section 962 and subsection
			 (b) of this section; and(ii)to assess and
			 provide recommendations on how the capture of carbon from other fossil
			 fuels could be supported through the objectives described in subsection
			 (b).(B)Membership requirementsMembers of the advisory committee under subparagraph (A) shall be appointed by the President.; and(2)by striking subsection (d) and inserting the following:(d)Authorization of appropriationsThere are authorized to be appropriated to carry out section 962 and this section—(1)$1,654,000,000 for fiscal years 2015 through 2018;(2)$5,283,000,000 for fiscal years 2019 through 2025; and(3)$3,300,000,000 for fiscal years 2026 through 2035..(c)Cost sharing reductionSection 988(b) of the Energy Policy Act of 2005 (42 U.S.C. 16352(b)) is amended by striking
			 paragraph (3) and inserting the following:(3)ReductionThe Secretary shall reduce or eliminate the requirement of paragraph (1) for a research and
			 development activity of an applied nature if the Secretary—(A)is petitioned for a reduction by a non-Federal source; and(B)determines that the reduction is necessary and appropriate to achieve the purposes and goals of—(i)this Act; and(ii)the program or activity for which the research or development activity is being undertaken.. 103.Innovative technology loan guarantee program(a)In generalSection 1703 of the Energy Policy Act of 2005 (42 U.S.C.  16513) is amended by adding at the end
			 the following:(f)Other forms of Federal support allowedAn eligible project that is eligible for or in receipt of other forms of Federal financial
			 assistance shall not be precluded from receiving a loan guarantee made
			 pursuant to this section.(g)Timeline for loan guarantee approval for certain projectsNotwithstanding any other provision of law, not later than 2 years after the date of enactment of
			 the Advanced Clean Coal Technology Investment in Our Nation Act of 2014, the Secretary shall—(1)give final approval to
			 applications for loan guarantees under subsection (a)	for projects
			 described in subsection (b)(2); and(2)make loans for those projects in amounts equal to $2,000,000,000..(b)Conforming amendments(1)Title III of division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 619)
			 is amended in the matter under the heading Title 17 innovative technology loan guarantee program,  by striking the seventh, eighth, and ninth provisos.(2)The Supplemental Appropriations Act, 2009 (Public Law 111–32) is amended by striking section 408
			 (123 Stat. 1878).104.Coordination of clean coal generating projects(a)DefinitionsIn this section, the term eligible clean coal generating projects means any project undertaken to
			 install and operate an advanced carbon capture and storage technology at a
			 new or existing steam generating unit.(b)Lead agencyThe Department of Energy shall be the lead agency for the purposes of coordinating all requirements
			 under Federal law with
			 respect to eligible clean coal generating projects, including any
			 requirements of—(1)the Clean Air
		Act (42 U.S.C. 7401 et seq.);(2)the Federal
		Water Pollution Control Act (33 U.S.C. 1251 et
		seq.);(3)the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.);(4)the
		National Environmental Policy Act of
		1969 (42 U.S.C. 4321 et seq.); and(5)the Safe Drinking Water Act (42 U.S.C. 300f
		et seq.).(c)ScheduleIn carrying out subsection (b), the Secretary of Energy shall establish a schedule for all Federal
			 authorizations with respect to each eligible project, including by—(1)setting binding intermediate milestones and deadlines to ensure expeditious completion of all
			 proceedings and final action on all Federal authorizations relating to the
			 eligible project;(2)requiring that all permit decisions and related environmental reviews under applicable Federal law
			 shall be completed not later than 1 year after the date on which a
			 complete
			 application for each environmental review is submitted, or as soon as
			 practicable thereafter; and(3)coordinating, to the maximum extent practicable, any State permitting and environmental
			 requirements.(d)Memoranda of understandingTo streamline and expedite review of Federal authorizations for eligible clean coal generating
			 projects, the Secretary of Energy shall—(1)enter
			 into memoranda of understanding with applicable Federal agencies;(2)facilitate
			 a pre-application review process with applicable Federal  agencies; and(3)consolidate all environmental reviews of the eligible clean coal generating
			 project into a single environmental review document.(e)Judicial reviewWith respect to an application for Federal authorization relating to an eligible clean coal
			 generating project, the
			 applicable Federal circuit court may review and remedy—(1)any
			 failure by a Federal agency to complete action on the application  by the
			 date that is 1
			 year after the date on which the complete application was submitted to the
			 agency; and(2)any issuance of an action or order
			 by a Federal agency with respect to the application that is inconsistent
			 with applicable Federal law.IIFederal incentives for private investment in clean coal technologies201.Seven-year
			 amortization for certain systems installed on coal-fired electric
			 generation
			 units(a)In
			 generalSubsection (d) of section 169 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:(6)Special rule for
				systems installed on coal-fired electric generation units(A)In
				generalAny mechanical or electronic system—(i)which is installed on a coal-fired electric
				generation unit after the date of the enactment of this paragraph,
			 and(ii)which reduces
				carbon dioxide emissions per net megawatt hour of electricity
			 generation by 1
				or more of the means described in subparagraph (B) or any other
			 means,shall
				be treated for purposes of this section as a new identifiable
			 treatment
				facility which abates or controls atmospheric pollution or
			 contamination by
				removing, altering, disposing, storing, or preventing the creation
			 or emission
				of pollutants, contaminants, wastes, or heat. Paragraph (1)(C) of
			 this
				subsection, and subsection (e), shall not apply to any system which
			 is so
				treated.(B)Means for
				reducing emissionsThe means described in this subparagraph
				are—(i)optimizing
				combustion,(ii)optimizing
				sootblowing and heat transfer,(iii)upgrading steam
				temperature control capabilities,(iv)reducing exit gas
				temperatures (air heater modifications),(v)predrying low rank
				coals using power plant waste heat,(vi)modifying steam
				turbines or change the steam path/blading,(vii)replacing single
				speed motors with variable speed drives for fans and pumps, and(viii)improving
				operational controls, including neural networks.(C)Special rule for
				minimum taxSection 56(a)(5) shall not apply to property to which
				this paragraph
				applies..(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.202.Credit for
			 carbon sequestration from coal facilities(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by
			 inserting after section 48D the following new section:48E.Qualifying
				carbon dioxide capture, transport, and storage equipment credit(a)General
				ruleFor purposes of section
				46, the qualifying carbon dioxide capture, transport, and storage
			 equipment
				credit for any taxable year is an amount equal to 30 percent of the
			 qualified
				investment for such taxable year.(b)Qualified
				investment(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is
			 the basis of
				eligible carbon dioxide capture, transport, and storage property
			 placed in
				service by the taxpayer during such taxable year which is part of a
			 qualifying
				clean coal project—(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
			 and(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4) shall
				apply for purposes of this section.(3)Certain
				qualified progress expenditures rules made applicableRules similar to the rules of subsections
				(c)(4) and (d) of section 46 (as in effect on the day before the
			 enactment of
				the Revenue Reconciliation Act of 1990) shall apply for purposes of
			 this
				section.(c)DefinitionsFor
				purposes of this section—(1)CoalThe term coal means bituminous
				coal, subbituminous coal, and lignite.(2)Eligible carbon
				dioxide capture, transport, and storage propertyThe term
				eligible carbon dioxide capture, transport, and storage property
				means any property—(A)which is used to
				capture, transport, or store carbon dioxide emitted at a qualifying
			 clean coal
				project, including equipment used to separate and pressurize carbon
			 dioxide for
				transport (including equipment to operate such equipment),(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer,
			 or(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
			 and(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.(3)Qualified polygeneration plantThe term qualified polygeneration plant means a plant	that produces 2 or more marketable products, including electricity, chemicals,
			 liquid or gaseous fuels, and carbon
			 dioxide for beneficial use or sale.(4)Qualifying
				clean coal project(A)In
				generalThe term qualifying clean coal project means
				any project if such project—(i)uses—(I)gasification
				technology (as defined in section 48B(c)(2)), or(II)coal as not less than 75 percent of the project fuel source,to produce
				electricity or is a polygeneration plant,
				and(ii)(I)is a new project which
				is designed to meet the requirements of subparagraph (B), or(II)consists of retrofits to existing
				equipment such that the project meets the requirements of
			 subparagraph (B).(B)Requirements(i)In
				generalA project shall meet the emission
			 requirement of
				clause (ii) and the carbon capture requirement of clause (iii).(ii)Emission
				requirementThe requirement of this clause is met if the project
				is designed—(I)to emit carbon
				dioxide at an average annual rate of less than 1,100 pounds per net
			 megawatt
				hour of electrical generation, or(II)such that the
				carbon dioxide emissions of such project are no greater than half
			 of the
				average carbon dioxide emissions for facilities producing
			 electricity   during
				2005 from the same coal rank as such project, as determined under
			 regulations
				prescribed by the Secretary in consultation with the Secretary of
			 Energy and
				the Administrator of the Environmental Protection Agency.(iii)Carbon
				capture requirementThe requirement of this clause is met—(I)if such unit is
				among the first 1,000 megawatts of electric generation units
			 certified by the
				Secretary under subsection (e), to capture and sequester not less
			 than 500,000
				metric tons per year of carbon dioxide,(II)if such unit is among the next 3,000
				megawatts of electric generation units certified by the Secretary
			 under
				subsection (e), to capture and sequester not less than 1,000,000
			 metric tons
				per year of carbon dioxide, and(III)for any other
				unit, to capture and sequester not less than 2,000,000 metric tons
			 per year of
				carbon dioxide.(d)Aggregate
				credits(1)In
				generalNo credit shall be allowed under this section with
				respect to any qualifying clean coal project unless such project is
			 certified
				by the Secretary under subsection (e).(2)Limitation on
				projects certifiedThe Secretary may certify under subsection (e)
				no more than—(A)20 projects
				described in subsection (c)(4)(A)(ii)(I), and(B)20 projects
				described in subsection (c)(4)(A)(ii)(II).(e)Certification(1)Certification
				processThe Secretary, in
				consultation with the Secretary of Energy and the Administrator of
			 the
				Environmental Protection Agency, shall establish a certification
			 process to
				determine if a project meets all criteria and other requirements to
			 be
				recognized as a qualifying clean coal project.(2)Feedstock
				requirementsAfter the date
				of publication by the Secretary of the final certification process
			 referred to
				in paragraph (1), the Secretary shall allocate the limitation in
			 subsection
				(d)(2) in equal amounts among—(A)projects using
				bituminous coal as a primary feedstock,(B)projects using
				subbituminous coal as a primary feedstock, and(C)projects using
				lignite as a primary feedstock.(3)RedistributionThe Secretary may reallocate credits if the
				Secretary determines that there is an insufficient quantity of
			 qualifying
				applications for certification, pending at the time of review, to
			 comply with
				the feedstock requirements of paragraph (2). The Secretary may
			 conduct an
				additional program for applications for certification and
			 reallocate available
				credits without regard to the feedstock requirement which was not
			 satisfied as
				a result of insufficient applications for certification.(4)Requirements for
				applications for certificationAn application for certification
				shall contain such information as the Secretary may require in
			 order to make a
				determination to accept or reject the application and establish
			 applicable
				credit entitlement. Any information contained in the application
			 shall be
				protected as provided in section 552(b)(4) of title 5, United
			 States
				Code.(f)Denial of double
				benefitNo credit shall be allowed under this section for any
				property for which credit is allowed under sections 48A, 48B, or
				48C..(b)Conforming
			 amendments(1)Section 46 of such Code (relating to amount
			 of credit) is amended by striking and at the end of paragraph
			 (5), by striking the period at the end of paragraph (6) and inserting ,
			 and, and by adding at the end the following new paragraph:(7)the qualifying carbon dioxide capture,
				transport, and storage equipment
				credit..(2)Subparagraph (C) of section 49(a)(1) of
			 such Code is amended by striking and at the end of clause (v),
			 by striking the period at the end of clause (vi) and inserting ,
			 and, and by adding after clause (vi) the following new clause:(vii)the basis of any qualifying carbon dioxide
				capture, transport, and storage equipment under section
				48E..(3)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after
			 the
			 item relating to section 48D the following new item:Sec. 48E. Qualifying carbon dioxide capture, transport, and
				storage equipment
				credit..(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of
			 this Act
			 under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).203.Variable price support for carbon dioxide sequestration(a)DefinitionsIn this section:(1)Carbon dioxide price differenceThe term carbon dioxide price difference means the amount calculated in accordance with subsection (f)(1).(2)Design capacityThe term design capacity means a project that has the capacity to capture—(A)not fewer than 3,000,000 tons of carbon dioxide annually; or(B)fewer than 3,000,000 tons of carbon dioxide annually if agreed to by the
			 Secretary and project owner.(3)Eligible projectThe term eligible project means a project that—(A)captures and sells carbon dioxide that is used for enhanced recovery and generates electricity or
			 gaseous or liquid
			 fuels, or is a qualified polygeneration plant (as defined in section
			 48E(c) of the Internal Revenue Code of 1986);(B)is located in the United States;(C)uses coal as not less than 75 percent of the project fuel source;(D)captures not less than 50 percent of carbon dioxide produced by coal conversion;(E)has reached design capacity; and(F)has a contract with an enhanced recovery company that is for a period that is equal to or greater
			 than the subsidy period.(4)Enhanced recoveryThe term enhanced recovery means enhanced oil recovery and enhanced gas recovery.(5)Lowest bidThe term lowest bid means a bid made by an applicant to the program that has the least cost to the Federal Government,
			 as compared to competing bids.(6)Market price of oilThe term market price of oil means the price of oil as reported in a public oil market index such as the New York Mercantile
			 Exchange.(7)ProgramThe term program means the Enhanced Recovery Program established under subsection (b).(8)Qualifying carbon dioxideThe term qualifying carbon dioxide means carbon dioxide that is captured from an eligible project and is eligible for variable price
			 support.(9)RateThe term rate means the ratio bid by the project owner of the price of carbon dioxide to the market price of
			 oil, and that is
			  used to calculate the synthetic price of carbon dioxide.(10)SecretaryThe term Secretary means the Secretary of Energy.(11)Strike price of carbon dioxideThe term strike price of carbon dioxide means the price of carbon dioxide bid by the project owner—(A)below which a project will receive a subsidy; and(B)above which the project owner will make payments to the Federal Government.(12)Subsidy periodThe term subsidy period means the period of time, not to exceed 10 years, bid by the project owner during which the
			 eligible project will be eligible to receive a subsidy under this section.(13)Synthetic price of carbon dioxideThe term synthetic price of carbon dioxide means the price of carbon dioxide calculated by multiplying the market price of oil by the rate.(14)Variable price supportThe term variable price support means financial support provided by the Federal Government in an amount equal to the carbon
			 dioxide price difference for each ton of
			 qualifying carbon dioxide provided directly to the owner of an eligible
			 project selected to receive assistance under this section.(b)Establishment; purpose(1)In generalThere is established in the Department of Energy a variable price support program, to be known as
			 the Enhanced Recovery Program,  to accelerate the construction and operation of eligible advanced coal-fueled projects that
			 capture carbon dioxide emissions and sell or use the carbon dioxide for
			 enhanced recovery.(2)PurposeThe purpose of the program shall be—(A)to reduce the cost of carbon capture by providing variable price support to carbon capture and
			 sequestration project owners to enable the owner to finance eligible
			 projects;(B)to advance the development and widespread use of carbon capture technology; and(C)to increase the domestic production of oil and natural gas in the United States.(c)Variable price support(1)In generalIn carrying out the program, the Secretary, in consultation with the Secretary of the Treasury, is
			 authorized to provide variable price support for
			 eligible projects—(A)for which an application is submitted to the Secretary under subsection (d);(B)that are selected under the competitive bidding process under subsection (e); and(C)for which a variable price support agreement to implement the payment terms described in
			 subsections 
			 (f) and (g) is executed.(2)PeriodThe Secretary shall provide variable price support to an eligible project under this section for a
			 period of not more than 10 years beginning on the date on which the
			 eligible project reaches design capacity.(3)Profit sharing agreements(A)In generalTo be eligible to receive variable price support under paragraph (1), a project owner shall enter
			 into a profit-sharing agreement with the Secretary at the time that the
			 variable price support agreement is executed.(B)PaymentsOnce every calendar quarter, for each project owner subject to a profit-sharing agreement executed
			 under subparagraph (A), the Secretary shall calculate whether the
			 synthetic
			 price of carbon dioxide is greater than the strike price of carbon
			 dioxide, and, if so, request from the project owner a profit-sharing
			 payment for that quarter, in an amount equal to—(i)the difference between the synthetic price of carbon dioxide and the strike price of carbon
			 dioxide;
			 less(ii)any repayments made under subsection (g) during that calendar quarter.(d)ApplicationsAn owner of an eligible project desiring variable price support under this section shall submit to
			 the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.(e)Selection; competitive bidding process(1)In generalOnce every year, the Secretary shall solicit bids from applicants for an allocation of the funding
			 made available under subsection (h) to provide variable price support to
			 eligible projects.(2)Bid submissionApplicants participating in the competitive bidding process shall submit a bid for an eligible
			 project that includes—(A)the strike price of carbon dioxide for a ton of qualifying carbon dioxide;(B)a rate;(C)a plan for the project for a period of	not more than 10 years; and(D)the projected tonnage of qualifying carbon dioxide that the eligible project will capture and sell
			 for enhanced recovery over the project period.(3)SelectionFor each fiscal year, the Secretary shall—(A)determine the cost to the Federal Government of each bid
			 submitted under
			 paragraph (2); and(B)(i)select 1 or more of the lowest bids until all of the
			 available funding authorized by subsection (h) is obligated; or(ii)if the Secretary determines that no bids submitted under paragraph (2) are acceptable to the
			 Secretary, reject the bids.(f)Administration(1)In generalIn carrying out a variable price support agreement entered into under subsection (c), the Secretary
			 shall calculate the carbon dioxide price difference as a
			 dollar amount equal to—(A)the strike price of carbon dioxide; less(B)the synthetic  price of carbon dioxide in a qualifying ton.(2)PaymentsPayments between the Secretary and the project owner shall be  made as follows:(A)If the amount calculated in paragraph (1) is a positive number, the
			 Secretary shall pay to the project owner an amount equal to the product
			 obtained by multiplying—(i)the carbon dioxide price difference calculated under paragraph (1); and(ii)the quantity in tons of qualifying carbon dioxide sold for enhanced
			 recovery.(B)If  the amount calculated in paragraph (1) is a negative number, the
			 project owner shall pay to the Secretary an amount equal to the product
			 obtained by multiplying—(i)the absolute value of the carbon dioxide price difference calculated under
			 paragraph (1); and(ii)the quantity in tons of qualifying carbon
			 dioxide sold for enhanced recovery.(C)Payments between the Secretary and the project owner made under subparagraphs (A) and (B) shall be
			 reconciled on an annual basis based on—(i)daily carbon dioxide sales records reported by the project owner; and(ii)the daily price of West Texas intermediate crude oil listed in the New York Mercantile
			 Exchange.(g)Payments to the Federal Government(1)In generalThe Secretary shall establish terms and conditions for a variable price support agreement entered
			 into under subsection (c)(1)(C).(2)RepaymentsThe repayment terms of any variable price support agreement shall commence if, during the subsidy
			 period  of the agreement, and subject to the limitations described in
			 paragraph (3), the amount calculated under subsection (f)(1) is a positive
			 number.(3)Limitations(A)In generalThe repayment terms described in paragraph (2) shall be subject to the following limitations:(i)If, during any calendar quarter during the subsidy period of the variable price support agreement,
			 the synthetic price of carbon dioxide is less than the strike price of
			 carbon dioxide, the project owner may elect to defer all or part of the
			 repayment obligations of the project owner due in that quarter and any
			 unpaid obligations will continue to accrue interest.(ii)If, during any calendar quarter during the subsidy period of the variable price support agreement,
			 the synthetic price of carbon dioxide is greater than the strike price of
			 carbon dioxide, the project owner—(I)shall meet the scheduled repayment obligations plus any deferred repayment obligations; but(II)shall not be required to pay in that quarter an amount that is greater than the amount equal to the
			 product obtained by multiplying—(aa)the excess of the synthetic price of carbon dioxide over the strike price of carbon dioxide; and(bb)the output of the project.(B)Repayments beyond subsidy termAt the end of the subsidy period of the agreement, the cumulative amount of any deferred repayment
			 obligations, together with accrued interest, shall be amortized (with
			 interest) over the remainder of the full term of the agreement.(h)Funding(1)In generalPrior to selecting bids under subsection (e)(3) for a fiscal year, the Secretary shall make
			 available to carry out
			 the program the following amounts, to be allocated from unobligated funds
			 of the Department of Energy. Years:Available Credit:Year
						1$1,350,000Year
						2$1,350,000Year
						3$1,350,000Year
						4$2,700,000Year
						5$2,700,000Year 6$2,700,000Year 7$4,050,000Year 8$5,400,000Year 9 and
						thereafter$6,750,000.(2)ExtensionIf the amounts made available under paragraph (1) for a fiscal year are not used during the
			 applicable fiscal year—(A)the program shall be extended for an additional fiscal year; and(B)the amounts authorized under paragraph (1) that were not used during the applicable fiscal year
			 shall be carried over to carry out the program during the additional
			 fiscal year.204.Clean energy
			 coal bonds(a)In
			 general(1)Treatment as
			 tax credit bondsSubpart I of
			 part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986
			 is
			 amended by adding at the end the following new section:54G.Clean energy
				coal bonds(a)Clean energy
				coal bondFor purposes of this subchapter—(1)In
				generalThe term clean energy coal bond means any
				bond issued as part of an issue if—(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the
			 Secretary to such
				issuer of a portion of the national clean energy coal bond
			 limitation under
				subsection (b)(2),(B)so much of
				the available project proceeds from the sale of such issue as is
			 equal to 95 percent of the excess of—(i)the total available project proceeds from the sale of such issue, over(ii)the amounts in a reasonably required reserve (within the meaning of section 150(a)(3)) with respect
			 to such issue,are to
			 be used for
				capital expenditures incurred by qualified borrowers for 1 or more
			 qualified
				projects,(C)the qualified issuer makes an irrevocable election to have this section apply,(D)the qualified
				issuer designates such bond for purposes of this section and the
			 bond is in
				registered form, and(E)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements
			 of
				subsection (c).(2)Qualified
				project; special use rules(A)In
				generalThe term qualified project means a qualified
				clean coal project (as defined in subsection (h)(1)) placed in
			 service by a
				qualified borrower.(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean energy coal bond only if the
				indebtedness being refinanced (including any obligation directly or
			 indirectly
				refinanced by such indebtedness) was originally incurred by a
			 qualified
				borrower after the date of the enactment of this section.(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean energy coal bond may be
			 issued to
				reimburse a qualified borrower for amounts paid after the date of
			 the enactment
				of this section with respect to a qualified project, but only if—(i)prior to the
				payment of the original expenditure, the qualified borrower
			 declared its intent
				to reimburse such expenditure with the proceeds of a clean energy
			 coal
				bond,(ii)not later than
				60 days after payment of the original expenditure, the qualified
			 issuer adopts
				an official intent to reimburse the original expenditure with such
			 proceeds,
				and(iii)reimbursement
				is not made later than 18 months after the date the original
			 expenditure is
				paid or the date the project is placed in service or abandoned, but
			 in no event
				more than 3 years after the original expenditure is paid.(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to
			 the extent
				that a qualified borrower takes any action within its control which
			 causes such
				proceeds not to be used for a qualified project. The Secretary
			 shall prescribe
				regulations specifying remedial actions that may be taken
			 (including conditions
				to taking such remedial actions) to prevent an action described in
			 the
				preceding sentence from causing a bond to fail to be a clean energy
			 coal
				bond.(b)Limitation on
				amount of bonds designated(1)National
				limitationThere is a national clean energy coal bond limitation
				of $5,000,000,000.(2)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the
			 Secretary
				determines appropriate.(c)Special rules
				relating to expenditures(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified
			 issuer reasonably
				expects—(A)100 percent or
				more of the available project proceeds from the sale of the issue
			 are to be
				spent for 1 or more qualified projects within the 5-year period
			 beginning on
				the date of issuance of the clean energy bond,(B)a binding
				commitment with a third party to spend at least 10 percent of such
			 available
				project proceeds from the sale of the issue will be incurred within
			 the 6-month
				period beginning on the date of issuance of the clean energy bond
			 or, in the
				case of a clean energy bond the available project proceeds of which
			 are to be
				loaned to 2 or more qualified borrowers, such binding commitment
			 will be
				incurred within the 6-month period beginning on the date of the
			 loan of such
				proceeds to a qualified borrower, and(C)such projects
				will be completed with due diligence and the available project
			 proceeds from
				the sale of the issue will be spent with due diligence.(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend
			 such period
				if the qualified issuer establishes that the failure to satisfy the
			 5-year
				requirement is due to reasonable cause and the related projects
			 will continue
				to proceed with due diligence.(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds
			 of such
				issue are expended by the close of the 5-year period beginning on
			 the date of
				issuance (or if an extension has been obtained under paragraph (2),
			 by the
				close of the extended period), the qualified issuer shall redeem
			 all of the
				nonqualified bonds within 90 days after the end of such period. For
			 purposes of
				this paragraph, the amount of the nonqualified bonds required to be
			 redeemed
				shall be determined in the same manner as under section 142.(d)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any clean coal energy bond shall be 70 percent of the
			 amount so
				determined without regard to this subsection.(e)Cooperative
				electric company; qualified energy tax credit bond lender;
			 governmental body;
				qualified borrowerFor purposes of this section—(1)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit
			 electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.(2)Clean energy
				bond lenderThe term clean energy bond lender means
				a lender which is a cooperative which is owned by, or has
			 outstanding loans to,
				100 or more cooperative electric companies and is in existence on
			 February 1,
				2002, and shall include any affiliated entity which is controlled
			 by such
				lender.(3)Public power
				entityThe term public power entity means a State
				utility with a service obligation, as such terms are defined in
			 section 217 of
				the Federal Power Act (as in effect on the date of enactment of
			 this
				paragraph).(4)Qualified
				issuerThe term qualified issuer means—(A)a clean energy
				bond lender,(B)a cooperative
				electric company, or(C)a public power
				entity.(5)Qualified
				borrowerThe term qualified borrower means—(A)a mutual or
				cooperative electric company described in section 501(c)(12) or
			 1381(a)(2)(C),
				or(B)a public power
				entity.(f)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a
			 written loan
				commitment for such portion prior to the issue date of such issue.(g)Gross-Up of payment to issuers in case of sequestrationIn the case of any payment due under section 6431(b) by reason of section 6431(f)(3)(A)(v) which is
			 subject to reduction in accordance with a sequestration report prepared by
			 the Director of the Office of Management and Budget pursuant to the
			 Balanced Budget and Emergency Deficit Control Act of 1985 or the Statutory
			 Pay-As-You-Go Act of 2010—(1)the amount of such payment shall be increased to an amount equal to the product of—(A)the amount of such payment as determined before the reduction in accordance with the sequestration
			 report, and(B)a fraction the numerator of which is 1 and the denominator of which is the excess of—(i)100, over(ii)the percentage by which such payment is reduced (without regard to this subsection) in accordance
			 with the sequestration report, and(2)such increase shall be treated as not subject to the sequestration report.(h)Other
				definitions and special rulesFor purposes of this
				section—(1)Qualified clean
				coal projectThe term
				qualified clean coal project means—(A)an atmospheric
				pollution control facility (within the meaning of section
			 169(d)(1)),(B)a qualifying
				clean coal project (within the meaning of section 48E(c)(1)),(C)a qualified
				facility (within the meaning of section 45Q(c)), or(D)an integrated gasification combined cycle unit, supercritical coal-fired power plant, or
			 ultrasupercritical coal-fired power
			 plant, with an energy efficiency percentage (as defined in section
			 48(c)(3)(C)(i))
			 that is not less than 5 percentage points greater than the average energy
			 efficiency percentage for coal electrical production facilities in the
			 United
			 States and corrected for the impact of carbon capture (as determined by
			 the Secretary of Energy).(2)Definitions(A)Integrated gasification combined cycle unitThe term integrated gasification combined cycle unit means an electric generation unit that produces electricity by converting coal to synthesis gas
			 that is used to fuel a combined-cycle plant that produces electricity from
			 both a combustion turbine (including a combustion turbine/fuel cell
			 hybrid) and a steam turbine.(B)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section
				149(f)(6)(A).(C)Supercritical coal-fired power plantThe term supercritical coal-fired power plant means a coal-fired power plant operating at pressures such that water boils first and then is
			 converted to superheated
			 steam.(D)Ultrasupercritical coal-fired power plantThe term ultrasupercritical  coal-fired power plant means a power plant described in subparagraph (C) operating above supercritical pressure and at
			 steam temperatures above 1,100 degrees
			 Fahrenheit..(2)Bonds not
			 subject to maturity limitationParagraph (5) of section 54A(d) of
			 such Code is amended by adding at the end the following new
			 subparagraph:(C)Special rule
				for clean energy coal bondsThe requirements of this paragraph
				shall not apply to a clean energy coal bond under section
				54G..(3)Conforming
			 amendments(A)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by inserting
			 or at the end of subparagraph (E), and by inserting after
			 subparagraph (E) the following new subparagraph:(F)a clean energy
				coal
				bond,.(B)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 of the
			 Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:Sec. 54G. Clean energy coal
				bonds..(b)Bonds treated
			 as specified tax credit bonds(1)In
			 generalSection 6431(f)(3)(A) of the Internal Revenue Code of
			 1986 is amended by striking or at the end of clause (iii), by
			 striking and at the end of clause (iv) and inserting
			 or, and by adding at the end the following new clause:(v)a
				clean energy coal bond (as defined in section 54G),
				and.(2)Special
			 ruleParagraph (2) of section 6431(f) of such Code is
			 amended—(A)by striking
			 clause (i) or (ii) and inserting clause (i), (ii), or
			 (v); and(B)by striking the
			 heading and inserting Special rule for certain bonds.(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				IIIReports required301.DefinitionsIn this title:(1)CCSthe term CCS means carbon capture and storage, including geological storage and enhanced oil recovery, as well
			 as other forms of carbon utilization.(2)SecretaryThe term Secretary means the Secretary of Energy.302.Reports to Congress(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the
			 Secretary shall submit to Congress and make available to the public
			 (including on
			 the website of the Department of Energy) a report that—(1)provides a comprehensive review of the annual progress made by the National Laboratories and the
			 offices of the Department of Energy that are currently active in
			 researching and developing clean coal technologies and CCS, including—(A)the status of carbon capture, transport, storage, and utilization, including—(i)an overview and evaluation of key technologies;(ii)a description of existing CCS infrastructure and demonstration projects in the United States,
			 including the status of permitting, financing, and construction and the
			 expected date of commencement of operations;(iii)the associated costs of key technologies, including the amount and type of Federal funding; and(iv)an estimated timeline to commercial scalability;(B)a description of the current barriers for CCS deployment and commercialization, including—(i)market failures;(ii)regulatory framework;(iii)long-term liability for carbon storage;(iv)public outreach; and(v)annual progress on overcoming the identified barriers;(C)possible solutions to address the barriers described in subparagraph (B), including—(i)funding options for CCS projects;(ii)options to improve the current legal and regulatory framework; and(iii)suggestions for Federal Government action on effective public outreach; and(D)a separate review that focuses on international research and projects sponsored by the Department
			 of Energy, including—(i)a clear description of how the Federal Government has participated in each project, including the
			 amount and type of Federal funding;(ii)the technical and economic status of each project, including the expected date of commencement of
			 operations; and(iii)recommendations on—(I)how to most efficiently engage in each project in the future; and(II)whether a change of funding support could assist in those efforts; and(2)addresses all of the international consortia that the Federal Government is currently engaged in
			 by—(A)detailing the type of Federal Government activity in each consortium;(B)including a description of any	lessons learned by participants from the Federal Government as a direct result of consortium activity;(C)describing the benefits derived from Federal Government involvement; and(D)making recommendations for the involvement of the Federal Government in each consortium including—(i)whether the Federal Government should continue to participate; and(ii)how the Federal Government could increase the productivity of the consortium, if possible.(b)Additional reportNot later than 18 months after the date of enactment of this Act, and not less frequently than once
			 every year for the next 5 years thereafter, the Secretary shall submit to
			 Congress and make available to the public (including on the website of the
			 Department of Energy) a report that—(1)provides an assessment of the upcoming CCS projects in Canada, including—(A)the SaskPower Boundary Dam
			 Integrated CCS Demonstration Project;(B)the Shell Quest Project; and(C)the Alberta Carbon Trunk Line; and(2)determines—(A)whether operation of the CCS system is meeting the project goals;(B)the economic status of the project, including—(i)an overview of the ratio of private and public funds for capital costs;(ii)whether the project is generating revenue; and(iii)the current return on investment;(C)whether the project is the type of project that the Federal Government should replicate in the
			 United States to move CCS forward on a pilot level;(D)whether the project could comply with subparagraph (E) or (F) if the project should be replicated
			 under subparagraph (C);(E)whether the Federal Government and private industry in the United States can work together to
			 develop a similar pilot project in the United States; and(F)if  the Federal Government and private industry cannot work together under subparagraph (E),
			 whether the Federal Government should work jointly with Canada on a
			 similar project.